Citation Nr: 0938682	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 1, 2003 
for the award of nonservice-connected (NSC) death pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from February 1972 to February 1976 and from 
March 1977 to August 1989.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2003 
decisional letter of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant's 
claims file is now in the jurisdiction of the Oakland, 
California RO.  In October 2008, the case was remanded for 
additional development.  

In July 2009 written argument the appellant's representative 
reiterates the appellant's contention that the cause of the 
Veteran's death should be service connected.  As was noted in 
the previous remand, the matter of service connection for the 
cause of the Veteran's death was decided in a December 2006 
rating decision, and the appellant did not timely file a 
notice of disagreement with that decision.  That decision is 
final, and the matter of service connection for the cause of 
the Veteran's death is not before the Board.  The question of 
whether the appellant seeks to reopen such claim is referred 
to the RO for clarification and any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

Governing statutory and regulatory provisions specify that 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation (DIC) based on an original claim, 
a claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for NSC death 
pension claims received between October 1, 1984, and December 
9, 2004, is the first day of the month in which the veteran's 
death occurred if the claim is received within 45 days after 
the date of the death; otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(3)(ii).  

The Veteran's death certificate shows he died on May 5, 1999.

The appellant's formal claim for DIC (which is also accepted 
as a claim for death pension) was received in September 2003.  
There is no indication that she filed a prior formal or 
informal claim for death benefits with VA, and she does not 
allege otherwise.    

In support of her claim, the appellant submitted a document 
from the Social Security Administration (SSA), dated May 24, 
1999, showing that she was found entitled to a one-time 
benefit payment for the Veteran's death, but based on a 
review of their records was not entitled to any other Social 
Security benefits based on the Veteran's record.  Her 
application for SSA benefits (which generated the May 1999 
determination) has not been secured and associated with the 
record.  

In the October 2008 remand, the Board noted that SSA records 
are constructively of record and (if pertinent) must be 
secured and considered.  Furthermore, as an application on a 
form jointly prescribed by the Secretary and the Commissioner 
of Social Security filed with the Social Security 
Administration on or after January 1, 1957, is to be 
considered a claim for [VA] death benefits, and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt in Social Security Administration (see 38 C.F.R. 
§ 3.153), VA must determine the nature of the appellant's 
claim for SSA benefits which generated SSA's May 24, 1999, 
determination letter (and the date such was filed with SSA).

The Board notes that prior to the October 2008 remand, the RO 
had made several attempts to obtain a copy of the appellant's 
1999 claim form for SSA benefits; however, in response to 
these requests, SSA provided copies of the appellant's 
"Disability Report," dated in May 2005, and indicated that 
these were the only medical records that they had on file.  
In the October 2008 remand, the Board instructed that SSA 
must be made aware that in this case, VA does not seek 
medical records pertaining to a disability claim, but rather 
a copy of the form submitted by the appellant to SSA when she 
sought SSA death benefits based on the Veteran's records in 
1999.  Pursuant to the Board's remand instructions, in 
November 2008, the RO made another attempt at securing such 
records.  In response, SSA provided records associated with a 
February 2008 claim that the appellant made for supplementary 
security income payments.  Such records do not comport with 
the Board's October 2008 remand instructions/request for SSA 
records associated with a May 1999 grant of a one-time 
benefit payment for the Veteran's death.  

Under 38 C.F.R. § 3.159(c)(2), VA may discontinue its efforts 
to obtain records from a Federal department or agency only 
when it concludes that continued efforts would be futile, 
which requires that the Federal department or agency advise 
VA that either the requested documents do not exist or that 
the custodian does not have them (emphasis added).  See also 
McGee v. Nicholson, 20 Vet. App. 472, 479 (2006).  In the 
October 2008 remand, the Board specifically instructed that 
if, after an exhaustive search, the RO could not secure from 
SSA a copy of the appellant's application form for SSA 
benefits which generated SSA's response in the May 24, 1999 
determination letter, then SSA should certify for the record 
that the requested documents did not exist or were not in 
their possession.  A close review of the record found that no 
such certification has been provided.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:
1. 	The RO must (as the Board's 
previous remand instructed) secure from 
SSA a copy of the appellant's application 
form for SSA benefits which generated 
SSA's response in the May 24, 1999 
determination letter.  The development for 
this document must be exhaustive; either 
the appellant's 1999 application form must 
be secured and associated with the record 
or SSA must certify that the requested 
document does not exist or is not in their 
possession.

2. 	The RO should advise the appellant 
of what the SSA claim form shows (and, if 
it is unavailable, of that fact), arrange 
for any further development suggested by 
any additional records received, then re-
adjudicate this claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

